By the Court.
The finding of the Industrial Accident Board was to the effect in substance that the death of the employee resulted from pulmonary tuberculosis induced by injuries to his ribs, chest and back, received by being thrown violently to the hub of a wheel and thence to the curbstone from the seat of the employer’s wagon where he was engaged in his regular work, through the striking of the wagon by an automobile. This must stand if there was any evidence to support it. Pass’s Case, 232 Mass. 515, and cases there collected. Manifestly there was personal injury arising out of and in the course of the employment. The only question is whether there was ground for the finding that the death resulted from that injury.
There was testimony tending to show that at the time of the injury the employee had pulmonary tuberculosis and that the injury while not causing this disease hastened its progress or excited it to a fatal termination. This was enough to warrant a finding against the insurer. The case is fully within the scope of Madden’s Case, 222 Mass. 487, 493, and Crowley’s Case, 223 Mass. 288.

Decree affirmed.